RAPP, J,
specially concurring:
T1 I concur specially to note that it is reasonably understood that the judiciary is the final arbiter of whether the adoption of a child is in that "child's best interest." This function is solely and exelusively within the jurisdiction of the judicial branch of the government.
1 2 DHS is an administrative agency with a statutory right to consent or withhold consent to an adoption. The adoption is then subject to approval by the judiciary upon a finding of the child's best interest. When DHS exercises its consent role, it must do so in accordance with clearly defined criteria, findings, and conclusions. Otherwise, the agency's action becomes a purely arbitrary act outside the authority of an administrative agency. Administrative agencies must act in accord with statutes, defined rules, and regulations. The agencies must base their decisions on a reviewable record and, in cases such as this one, a record showing the child's best interest is served by the decision. The decisions must be unbiased and have a reasonable, rational basis supported by the ree-ord.
13 DHS has here, perhaps without recognizing the result of its position, attempted to *1119replace the judiciary in this matter and, for whatever reason, has assumed the powers and prerogatives of the judiciary. Obviously, such action and challenge by a state agency to a separate branch of the government cannot be condoned or approved. Moreover, DHS's position in this matter would relegate the judiciary to a mere platform to rubber stamp its decisions. In short, DHS has ignored the law, the clear intent of the Legislature, and the court's rolé in determining the best interest of the child.